IN THE UNITED STATES COURT OF APPEALS     United States Court of Appeals
                                                                   Fifth Circuit
                        FOR THE FIFTH CIRCUIT
                                                               FILED
                                                             March 12, 2008
                            No. 05-70038
                                                       Charles R. Fulbruge III
ERIC LYNN MOORE                                                Clerk
                                              Petitioner-Appellee

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION
                                            Defendant-Appellant

                               - - - - -
             Appeal from the United States District Court
          for the Eastern District of Texas, Tyler Division
                               - - - - -

                ON PETITION FOR REHEARING EN BANC
      (Opinion June 29, 2006, 5 Cir., 2006,_____F.3d_____)
      (Opinion June 27, 2007, 5 Cir., 2007, _____F.3d_____)



BEFORE:    JONES, Chief Judge, KING, JOLLY, DAVIS, SMITH, WIENER,
           BARKSDALE, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT,
           PRADO, OWEN, ELROD and SOUTHWICK, Circuit Judges.

BY THE COURT:

          A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of en

banc briefs.